1
2
                                                      JS-6
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                          CENTRAL DISTRICT OF CALIFORNIA
10
11 ADRIANA RAMIREZ,                          Case No. 2:18-CV-08589-MWF
                                             (JPRx)
12             Plaintiff,

13            v.                             ORDER GRANTING
                                             STIPULATION OF DISMISSAL
14 CITIBANK, N.A.,                           WITH PREDJUDICE

15                         Defendant.        [F.R.C.P. 41(a)(1)(A)(ii)

16
17
18
19
20
21
22
23
24
25
26
27
28
     DMWEST #36264957 v1
                ORDER GRANTING STIPULATION OF DISMISSAL WITH PREDJUDICE
1         PURSUANT TO THE STIPULATION OF THE PARTIES, IT IS SO
2 ORDERED THAT:
3         1.    Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), and the
4 parties’ Stipulation, this action, and all claims asserted therein, is hereby dismissed
5 with prejudice, with each side bearing their own fees and costs incurred therein.
6         IT IS SO ORDERED.
7
     DATED: January 15, 2019
8
9                                                Judge Michael W. Fitzgerald
                                                 U.S. District Judge
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
      [PROPOSED] ORDER GRANTING STIPULATION OF DISMISSAL WITH PREDJUDICE
